DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 01/29/2021. Currently, claims 1-8 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bouma (U.S. Patent No. 8,369,669 B2) in view of Ishihara (U.S. Patent No. 9,435,982 B2) and further in view of Brady (Publication No. U.S. 2007/0165220 A1).
Regarding claim 1, Bouma shows in Figs. 1A, 5A and 6E a confocal measuring apparatus, comprising: a light source (74, i.e., broadband source), an optical system (lens arrangement at the end of double-clad fiber) disposed with respect to irradiation light from the light source (74), and configured to irradiate an object (sample) to be measured with the irradiation light and to receive reflected light from a measurement surface of the object to be measured, a light guide part (double-clad fiber) in which a plurality of cores (108 and 110a-h) including a first core (108) and a second core (110a-h) is built and configured to propagate the reflected light incident to the optical system .
5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bouma (U.S. Patent No. 8,369,669 B2), Ishihara (U.S. Patent No. 9,435,982 B2) and Brady (Publication No. U.S. 2007/0165220 A1) as applied to claim 1 above and further in view of Ouderkirk (U.S. Patent No. 6,181,474 B1).
Regarding claim 2, the modified device of Bouma, Ishihara and Brady discloses the claimed invention as stated above. The modified device of Bouma Ishihara and Brady does not disclose wherein the displacement amount measurement part calculates a distance from the optical system to the measurement surface of the object to be measured on the basis of a detection result of the detector. Ouderkirk discloses wherein the displacement amount measurement part calculates a distance from the optical system to the measurement surface of the object to be measured on the basis of a detection result of the detector. It would have been obvious to one of ordinary skill in the art to provide a displacement amount measurement part (computational device, col. 4, lines 65-67 and col. 5, lines 1-6) such as disclosed in Ouderkirk to the modified device of Bouma, Ishihara and Shionoya (U.S. Patent No. 5,452,382) for the purpose of maintaining the correct distance between focal system and sample.
Regarding claim 3, the modified device of Bouma, Ishihara and Brady discloses the claimed invention as stated above. The modified device of Bouma, Ishihara and Brady does not disclose wherein further comprising an image processing part 
Regarding claim 4, the modified device of Bouma, Ishihara and Brady discloses the claimed invention as stated above. The modified device of Bouma, Ishihara and Brady does not disclose wherein further comprising an image processing part configured to calculate a degree of inclination of the measurement surface on the basis of a distribution of an intensity for each wavelength of the reflected light incident to each of the plurality of image pickup elements in an image formed on the plurality of image pickup elements by the peripheral image measurement part. Ouderkirk discloses wherein further comprising an image processing part configured to calculate a degree of inclination of the measurement surface on the basis of a distribution of an intensity for .
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bouma (U.S. Patent No. 8,369,669 B2), Ishihara (U.S. Patent No. 9,435,982 B2) and Brady (Publication No. U.S. 2007/0165220 A1) as applied to claim 1 above and further in view of Fujita (Publication No. U.S. 20070064238 A1).
Regarding claim 5, the modified device of Bouma, Ishihara and Brady discloses the claimed invention as stated above. The modified device of Bouma, Ishihara and Brady does not disclose wherein a movable part configured to be movable with respect to a relative position of the light guide part; and a control part configured to control movement of the movable part such that the first core is selected from among the plurality of cores. Fujita shows in Fig. 1 a movable part (11, i.e., fiber handling section) configured to be movable with respect to a relative position of the light guide part; and a control part (12, i.e., core selection means) configured to control movement of the movable part (11) such that the first core is selected from among the plurality of cores. It would have been obvious to one of ordinary skill in the art to provide an optical fiber .
7.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouma (U.S. Patent No. 8,369,669 B2), Ishihara (U.S. Patent No. 9,435,982 B2), Ouderkirk (U.S. Patent No. 6,181,474 B1) and Brady (Publication No. U.S. 2007/0165220 A1) as applied to claim 2 above and further in view of Fujita (Publication No. U.S. 20070064238 A1).
Regarding claims 6-8, the modified device of Bouma, Ishihara, Ouderkirk and Brady disclosed the claimed invention as stated above. The modified device of Bouma, Ishihara and Ouderkirk does not disclose further comprising: a movable part configured to be movable with respect to a relative position of the light guide part; and a control part configured to control movement of the movable part such that the first core is selected from among the plurality of cores. Fujita shows in Figs. 1-2 a movable part (11, i.e., fiber handling section) configured to be movable with respect to a relative position of the light guide part; and a control part (12, i.e., core selection means) configured to control movement of the movable part such that the first core is selected from among the plurality of cores (11C). It would have been obvious to one of ordinary skill in the art to provide an optical fiber system such as disclosed in Fujita to the modified device of Bouma, Ishihara, Ouderkirk and Brady for the purpose of switching or maintaining proper fiber modes for sample analysis.
8.	Applicant’s arguments, see pages, filed 01/29/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bouma (U.S. Patent No. 8,369,669 B2) in view of Ishihara (U.S. Patent No. 9,435,982 B2) has been fully .
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878